Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on May 22, 2019.  Claims 1-20 are pending.

Drawings
Figure 1 is objected to because there is insufficient labeling of the diagrams to make the drawings illustrative of the invention.  Each diagram should contain reference numerals for description within the specification, and also some label to make the diagram helpful to the reader.  
The following is a quotation from 37 CFR 1.84 (o) 
Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

The Examiner requires additional suitable descriptive labels for understanding of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 
Support for this rejection is further shown in MPEP 608.02(b) examiner note 1.  

In bracket 1, insert the reason for the objection, for example “the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.

The Examiner requires additional text labeling to make the drawings illustrative of the invention.

Claim Objections
Claim 16 is objected to because of the following informalities: 
“wherien the electrical power supply unit” is believed to be misspelled and should be “wherein”.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the geographical potion of a first sensor”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a geographical area” twice.  It is unclear, and therefore indefinite, if these are the same area.
Claims 2-9 and 20 are rejected for incorporation of the errors of the base claim by dependency.
Claim 3 recites the limitation “the step of generating the first datum”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 3 recites the limitation "the first geographical datum".  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 is dependent on claim 1, which introduced “a first datum” and “a first geographical position”.  This appears to be intended as “the first geographical position”.
Claim 8 recites the limitation “the first datum of interest”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the second datum of interest”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the first and second data of interest”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation “the first predetermined path”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 is dependent on claim 10, which introduced “a first path”.  Nothing was predetermined.
 Claim 16 recites the limitation “the first predetermined path”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 is dependent on claim 15 and claim 10, which introduced “a first path”.  Nothing was predetermined.
Claim 17 recites the limitation “the first predetermined path”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is dependent on claim 10, which introduced “a first path”.  Nothing was predetermined.
Claim 17 recites the limitation “the device arranged for powering the vehicle”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the item of computing equipment of the system”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 19 is rejected for incorporation of the errors of the base claim by dependency.  
Claim 20 recites the limitation “the internal memory”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “they are executed”.  There is insufficient antecedent basis for this limitation in the claim.  Reference to “they” is unclear, and therefore indefinite.

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: In the system for generating data of interest, the data of interest is not defined.  It is unclear how the data of interest is generated and what is included in the data of interest.  

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first transmission unit” and “first processing unit” in claim 1, “second transmission unit” and “second processing unit” in claim 7, “first processing unit”, “first unit for determining geographical position” and “first transmission unit” in claim 10, “transmission unit” in claim 19 and “computing unit” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 12-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts et al., U.S. Patent Application Publication 2012/0271489 A1.
As to claim 1, Roberts et al. discloses a method (100) for generating data of interest (200) relating to a geographical area (102), by an item of computing equipment (202), from a first datum (116) and from a first geographical position (120) originating from a transmission (Tr1) by a first transmission unit (122), the method comprising causing a first vehicle (104) to travel on a first predetermined path (T1) of the geographical area at a first temporal frequency, said first transmission unit being embedded in said first vehicle and being arranged for transmitting the first datum and a first geographical position to said first item of computing equipment, said first geographical position corresponding to the geographical position of a first sensor (106) embedded in said first vehicle, during the travel of said first vehicle on the first path, at the time of generating a first value (108), determined by said first sensor, of a first physical quantity in a first monitoring area (112) outside said first vehicle, said first datum being generated by a processing, by a first processing unit (114) embedded in said first vehicle, of said first value (0041, 0053-0054, 0070).
As to claim 2, Roberts et al. discloses the method as claimed in claim 1, and further discloses wherein the step of transmitting the first datum and/or the first geographical position is performed in real time during the travel of the first vehicle on the first path (0047, 0055, 0075).
As to claim 3, Roberts et al. discloses the method as claimed in claim 1, and further discloses wherein the step of generating the first datum and of generating the first geographical datum is iterated during the travel of the first vehicle on the first path (0055).
As to claim 4, Roberts et al. discloses the method as claimed in claim 1, and further discloses further comprising comparing the first datum with a predetermined threshold (0070).
As to claim 5, Roberts et al. discloses the method as claimed in claim 1, and further discloses further comprising a processing of the data of interest and a transmission of the processed data of interest (206) to a second item of computing equipment (212) (0053, central server 200, Figure 1).
As to claim 6, Roberts et al. discloses the method as claimed in claim 5, and further discloses wherein the processing of the data of interest generates a mapping, said mapping having value levels of the first physical quantity represented in different places of the geographical area (0047, 0053).
As to claim 7, Roberts et al. discloses the method as claimed in claim 1, and further discloses wherein the data of interest are further generated from a second datum (316) and a second geographical position (320) originating from a second transmission (Tr2) by a second transmission unit of the first item of computing equipment, comprising causing a second vehicle (304) to travel on a second predetermined path (T2) of the geographical area at a second temporal frequency, said second transmission unit being embedded in said second vehicle and being arranged for transmitting the second datum and the second geographical position to said first item of computing equipment, said second geographical position corresponding to the geographical position of a second sensor embedded in said second vehicle, during the travel of said second vehicle on the second path, at the time of generating a second value, determined by said second sensor, of a second physical quantity in a second monitoring area outside said second vehicle, said second datum being generated by a processing, by a second processing unit embedded in said second vehicle, of said second value (0047, 0053, 0055).
As to claim 8, Roberts et al. discloses the method as claimed in claim 7, and further discloses wherein the first datum of interest, the first geographical position, the second datum of interest and the second geographical position are recorded in the same database (0051, 0056, database 202 of the central server 200, Figure 1).
As to claim 10, Roberts et al. discloses a vehicle (104) comprising: 
- a first sensor (106) embedded in said vehicle configured for determining a first value (108) of a first physical quantity in a first monitoring area (112) outside the vehicle, during a travel of said vehicle on a first path, (0041, 0053-0054, 0070)
- a first processing unit (114) embedded in said vehicle and configured for generating a first datum (116) from said first value, (0046, 0070) 
- a first unit for determining geographical position (118) configured for generating a first geographical position (120) corresponding to the geographical position of said first sensor at the time of determining said first value (0046-0047), and 
- a first transmission unit (122) arranged for transmitting said first datum and said first geographical position to a first item of computing equipment (200) (0053-0054).
As to claim 12, Roberts et al. discloses the vehicle as claimed in claim 10, and further discloses wherein the first sensor and/or the first processing unit and/or the first unit for determining geographical position and/or the first transmission unit are originally installed on the vehicle (0041, 0053-0054, 0070).
As to claim 13, Roberts et al. discloses the vehicle as claimed in claim 10, and further discloses further comprising a second sensor arranged embedded in said vehicle configured for determining a second value of a second physical quantity in a second monitoring area outside the vehicle, during the travel of said vehicle on the first path (0070, spraying, harvesting, seeding or the like).
As to claim 14, Roberts et al. discloses the method as claimed in claim 13, and further discloses wherein the first physical quantity and second physical quantity are different (0070, spraying, harvesting, seeding or the like).
As to claim 15, Roberts et al. discloses the vehicle as claimed in claim 10, and further discloses comprising an electrical power supply unit dimensioned to provide for the electrical power supply of the first sensor, of the first processing unit and of the first transmission unit, during the travel of said vehicle in the geographical area on the first predetermined path (Figure 2, 0070).
As to claim 17, Roberts et al. discloses the vehicle as claimed in claim 10, and further discloses not comprising electrical connection means to an external electrical power supply to the device arranged for powering the vehicle when it moves on the first predetermined path (0002, tractors, harvesters, diggers, graders, dump trucks and other powered vehicles).
As to claim 18, Roberts et al. discloses a system for generating data of interest relating to a geographical area comprising an item of computing equipment and a vehicle according to claim 10, and further discloses wherein the first item of computing equipment, to which are transmitted the first datum and the first geographical position is the item of computing equipment of the system, said item of computing equipment being arranged for processing the first datum and for generating the data of interest (0046, 0070).
As to claim 19, Roberts et al. discloses the system as claimed in claim 18, and further discloses further comprising a transmission unit configured for transmitting the data of interest to a second item of computing equipment (0048-0049, 0053).
As to claim 20, Roberts et al. discloses a non-transitory computer program product, directly loadable into the internal memory of a computing unit, comprising instructions which, when they are executed by the computing unit, implement the steps of the method as claimed in claim 1 (0046).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts et al., U.S. Patent Application Publication 2012/0271489 A1 in view of Dahlgren et al., U.S. Patent 7,421,334 B2 (2008).
As to claim 9, Roberts et al. discloses the method according to claim 7 or 8.  Roberts et al. does not disclose a longitudinal analysis, as claimed.  
Dahlgren et al. discloses further comprising a longitudinal analysis of the first and second data of interest by the first item of computing equipment (Column 11, Lines 46-58).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 7 or 8, as disclosed by Roberts et al., with the use of a longitudinal analysis, as claimed, as disclosed by Dahlgren et al., to straighten out the data into a longitudinal form, allowing for review of the data, as the vehicle travelled the path, a common analysis for vehicle sensors.

Claims 11 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts et al., U.S. Patent Application Publication 2012/0271489 A1 in view of Official Notice.
As to claim 11, Roberts et al. discloses the method as claimed in claim 10.
Roberts et al. does not disclose the sensor or the processing unit, or the first unit for determining geographical position or the transmission unit being removably attached.
The Examiner takes Official Notice that any and all of these could be removably attached.  It would have been well-understood, routine, and conventional to utilize removably attached items.  A smartphone performing these functions would be removably attached.  
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").  See MPEP 2144
As to claim 16, Roberts et al. discloses the method as claimed in claim 15.
Roberts et al. does not disclose an electrical power supply unit, as claimed.  The Examiner takes Official Notice that electrical vehicles are well-understood, routine, and conventional in the relevant art.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663